United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                                                                                                July 31, 2007
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk
                                   FOR THE FIFTH CIRCUIT



                                            No. 06-50591
                                          Summary Calendar




UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                                  versus

JOSE FABIAN CHAVEZ-QUIRARTE,

                                                                  Defendant-Appellant.

                       --------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Western District of Texas
                                    USDC No. 3:05-CR-2697-ALL
                       --------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges

PER CURIAM:*

       Jose Fabian Chavez-Quirarte (Chavez) appeals the 41-month sentence imposed following his

guilty plea conviction for illegally reentering the United States after having been removed. He argues

that his sentence was unreasonable because the district court employed impermissible double counting

and, thus, improperly calculated his guideline range when it increased both his offense level and his


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
criminal history points based on the same prior drug trafficking conviction. Citing United States v.

Henry, 288 F.3d 657 (5th Cir. 2002), Chavez further contends that his criminal history should not

have been increased based on his prior alien smuggling conviction because it was an element of the

illegal reentry offense.

        The Guidelines do not prohibit double counting. See U.S.S.G. § 2L1.2, comment. (n.6); see

also United States v. Gaytan, 74 F.3d 545, 560 (5th Cir. 1996). This court has approved of double

counting under similar circumstances involving U.S.S.G. § 2K1.2. See United States v. Hawkins, 69

F.3d 11, 14-15 (5th Cir. 1995). Chavez’s reliance on Henry is misplaced as Henry is distinguishable

from the instant case. See Henry, 288 F.3d at 659, 664-65. Accordingly, Chavez has not shown that

the district court erroneously calculated the guideline range of imprisonment.

        When the district court imposes a sentence within a properly calculated guidelines range, little

explanation is required, and this court will infer that the district court considered all of the factors for

a fair sentence set forth in the Guidelines. United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005).

Here, the district court imposed what it viewed as a “fair and reasonable sentence” under the

circumstances of the case. Chavez has not demonstrated that the sentence is unreasonable.

        AFFIRMED.




                                                   -2-